Citation Nr: 0902586	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for status post low back fracture and crush injury.

2.  Entitlement to an initial rating in excess of 10 percent 
for status post left Achilles tendon rupture.

3.  Entitlement to an initial rating in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran had active service from January 1981 to January 
1985, and from April 1985 to June 2004.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision in 
which the RO, inter alia, granted service connection for 
status post L2 fracture and burst fracture/crush injury, for 
left foot neuropathy, and for status post rupture and 
surgical repair of the left Achilles tendon, and assigned 20 
percent, 10 percent, and 0 percent (noncompensable) ratings, 
respectively, each  effective July 1, 2004.  The veteran 
filed a notice of disagreement (NOD) in July 2005, and the RO 
issued a statement of the case (SOC) in February 2006.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in April 2006 limiting his 
appeal to the issues listed on the title page.

As the claims on appeal involve a request for a higher, 
initial rating following the grant of service connection, the 
Board has characterized the issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from increased 
ratings for already service-connected disabilities).

In a February 2006 rating decision, the RO increased the 
rating for the veteran's status post left Achilles tendon 
rupture to 10 percent, effective July 1, 2004.  As a higher 
rating is available for this disability, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim for an initial, higher rating remains 
viable on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


In addition, the Board notes that, in the February 2005 
rating decision, the RO granted service connection for muscle 
atrophy of the left leg as secondary to service-connected 
status post low back fracture and crush injury, and assigned 
a noncompensable rating under Diagnostic Code 5311.  Here, 
the Board notes that the RO also granted service connection 
for left foot neuropathy as secondary to the service-
connected low back disability.  As indicated above, the RO 
assigned a 10 percent rating under Diagnostic Code 8521 for 
left foot neuropathy.  In a June 2005 rating decision-
although not formally in the decision-the RO combined the 
two disabilities, recharacterized them as neuropathy and 
muscle atrophy of the left lower extremity, and assigned a 10 
percent rating under Diagnostic Codes 8599-8521 for the 
recharacterized, single disability.  Because both 
disabilities are associated with the service-connected low 
back disorder, and given the nature of neurological 
manifestations associated with such disorders as well as the 
rating criteria for evaluating neurological disabilities, see 
38 C.F.R. § 4.124a, the Board has further characterized the 
issue as listed on the title page.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on each claim on appeal is warranted.

The veteran last underwent VA examination of his service-
connected disabilities in August 2004, at which time he 
complained of lower back pain that was relieved by ibuprofen 
and stated that he can function with medications.  As for the 
Achilles tendon, he complained of problems with walking fast 
for a long distance and with running.  He also complained of 
intermittent pain and numbness in the left leg and foot and 
noted difficulty with balance.  After examination, the 
examiner noted that there was no intervertebral disc 
syndrome, the veteran could dorsiflex the ankle to 20 degrees 
and plantar flex to 45 degrees, and sensation was decreased 
in the left lateral leg and left foot.

An April 2005 treatment note from the National Naval Medical 
Center reflects that the veteran has near 100 percent loss of 
vibratory and temperature sense in the left foot and that the 
veteran has left radiculopathy with increase in left foot 
pain and dysesthesias exacerbated by activity and improved by 
lying down.

On his April 2006 VA Form 9, the veteran stated that, as 
regards his low back, he experiences 2 to 3 incapacitating 
episodes of sciatica and/or lower back pain per month, each 
lasting 4 to 5 days.  Regarding his left foot neuropathy, he 
stated that he is unable to move his toes due to paralysis, 
that there is a complete loss of sensation over the entire 
foot, and that the foot does not flex.  Lastly, with respect 
to his Achilles tendon, he stated that he is completely 
unable to run and is only able to walk short distances 
without experiencing swelling and pain, and that he has very 
limited motion in the left ankle.  The Board observes that 
these symptoms indicate a worsening of the veteran's 
disabilities since the August 2004 VA examination.

Also, in December 2008 correspondence, the veteran's 
representative noted the veteran's contentions on the VA Form 
9.  He then asserted that, as it is clear that the veteran 
contends that his disabilities are more severe than currently 
rated, and as the last examination is more than 4 years old, 
a new examination is warranted.

Given the above, the Board observes that the veteran's 
disabilities may have worsened since the August 2004 VA 
examination.  To ensure that the record accurately reflects 
the current severity of his disabilities, the Board finds 
that more contemporaneous examinations are  needed to 
properly evaluate his service-connected disabilities.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  

Accordingly, the RO should arrange for the veteran to undergo 
VA neurological and orthopedic examinations, by appropriate 
physician, at a VA medical facility.  The veteran is hereby 
advised that failure to report for any scheduled VA 
examination(s), without good cause, may result in a denial of 
his claim(s) (as the original claims will be considered.  See 
38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination(s), 
the RO must obtain and associate with the claims file any 
copy(ies) of notice(s) of the date and time of the 
examination(s) sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should attempt to obtain any outstanding 
private medical records pertinent to the appeal.  In this 
regard, the record reflects that the veteran is receiving 
treatment from Dr. W. for all three disabilities on appeal at 
the National Naval Medical Center in Bethesda, Maryland.  The 
RO must obtain and associate with the claims file all 
outstanding medical records of treatment for the veteran's 
disabilities from the above facility following the current 
procedures set forth in 38 C.F.R. § 3.159 as regards 
requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information/evidence pertinent to the claims on 
appeal.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the claims 
on appeal.  The RO's adjudication of each claim should 
include consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Fenderson (cited 
to above), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the National 
Naval Medical Center in Bethesda, Maryland  
all outstanding records of evaluation 
and/or treatment for the veteran's 
disabilities, from discharge to the 
present.  . In requesting these records, 
the RO should follow  the current 
procedures set forth in 38 C.F.R. § 3.159 
as regards requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal.  

The RO should  explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records/responses received 
are associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA neurological and orthopedic 
examinations of his lumbar spine, and 
orthopedic examination of his left 
Achilles tendon, by appropriate 
physicians, at a VA medical facility.  The 
neurological examination should be 
conducted first, and that examination 
report should be made available to the VA 
orthopedic physician in conjunction with 
his or her examination of the veteran.  

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to each physician designated to 
examine the veteran, and each examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
results made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.  Each 
physician should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed, in a printed (typewritten) 
report.

Neurological examination - The physician 
should identify, and comment on the 
existence, frequency or extent of, as 
appropriate, all neurological symptoms 
associated with the veteran's service-
connected status post low back fracture 
and crush injury,  Considering all 
neurological symptoms, the physician 
should provide an assessment of the 
severity of such symptoms- specifically, 
whether such symptoms are mild, moderate, 
moderately severe, or severe.  The 
physician should also provide comment as 
to whether the neurological symptoms 
associated with the veteran's service-
connected low back disability constitute 
separately ratable manifestations.

Orthopedic examination - The physician 
should conduct range of motion testing, 
expressed in degrees, of the lumbar spine 
and left ankle (for status post left 
Achilles tendon rupture).  With respect to 
each disability, the physician should 
render specific findings as to whether, 
during the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
physician should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

Specific to the back, the examiner should 
provide comment-based on consideration of 
all neurological and orthopedic  
findings-as to the existence and 
frequency of any incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician).  If the veteran has 
incapacitating episodes associated with 
his service-connected low back disability, 
the examiner should specify whether, over 
the past 12 months, such episodes have had 
a total duration of (a) at least one week 
but less than 2 weeks; (b) at least 2 
weeks but less than 4 weeks; (c) at least 
4 weeks but less than 6 weeks; or (d) at 
least 6 weeks.

For the back and the ankle, the physician 
should also indicate whether the veteran 
has any ankylosis and, if so, the extent 
of any such ankylosis, to include (for the 
back) whether the ankylosis is favorable 
or unfavorable, and (for the ankle)  he 
degree at which the joint is ankylosed.

5.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the 
veteran by the pertinent facility. 

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claims on appeal in light 
of all pertinent evidence and legal 
authority. The RO's adjudication of each 
claim should include consideration of 
whether "staged rating" (assignment of 
different ratings for distinct periods of 
time, based on the facts found), pursuant 
to Fenderson (cited to above), is 
appropriate.


8.  If any benefit sought on appeal 
remains denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


